Citation Nr: 0014758	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to June 
1966.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for PTSD and initially assigned a 30 percent evaluation.

The Board remanded this case to the RO in February 1998 for 
further development, and it has since been returned to the 
Board for appellate consideration.  By an August 1999 
decision, the RO increased the veteran's PTSD disability 
evaluation to 70 percent, effective from May 1, 1994.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD was manifested by memory and 
concentration problems and hypervigilance after loud noises, 
but it did not cause virtual isolation from the community, a 
profound retreat from mature behavior, or a demonstrable 
inability to obtain or retain employment from May 1, 1994 to 
August 8, 1994.

2.  From December 1, 1994 to November 15, 1995 and from 
February 1, 1996 to the present, his PTSD has been manifested 
by numerous symptoms such as hypervigilance, efforts to avoid 
situations, and sleep disturbance, and it has been 
restrictive enough to limit his ability to perform in any 
capacity.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD from May 1, 1994 to August 8, 1994 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, (4.132, Diagnostic Code 
9411 prior to and from November 7, 1996) (1999).

2.  The criteria for a 100 percent evaluation for PTSD from 
December 1, 1994 to November 15, 1995 and from February 1, 
1996 to the present have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.129, 
4.130, Diagnostic Code 9411 (Regulations in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was an M-60 machine gunner during his time in the 
Republic of Vietnam and he has reported numerous stressors 
regarding his service with the 173rd Airborne Brigade.  His 
service personnel records reflect that he was awarded the 
Combat Infantryman Badge.  He has at various times reported 
that he went on numerous search and destroy missions and he 
fought on several occasions beside units that were being 
overwhelmed and overrun.  He said that he participated in one 
parachute jump during which many of his fellow servicemen 
were lost.  He also persuaded his cousin by letter to joint 
the Army and to try to be sent to the same unit; the cousin 
complied and he was later killed in Vietnam.  The veteran 
reported on many occasions that he still has survivor guilt 
regarding his cousin's death, whose name is now on the 
Vietnam Memorial Wall in Washington, D.C.  Additionally, the 
veteran indicated that he lost numerous friends to enemy fire 
during his service in Vietnam, and he witnessed many of their 
deaths.

The preliminary question before the Board is whether the 
veteran has satisfied his burden of submitting a well-
grounded claim, and if so, whether the VA has properly 
assisted him in the development of his claim.  As an 
allegation that a service-connected disability is more severe 
is sufficient to establish a well-grounded claim for a higher 
evaluation, his claim for an increased rating for PTSD is 
well grounded.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In other words, the Board finds that the veteran has 
presented a plausible claim when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that the record 
contains all relevant evidence necessary for an equitable 
disposition of this appeal, and no further assistance to him 
is required pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluation is based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because the veteran appealed his initial 
rating, the rule set forth in Francisco v. Brown, 7 Vet. 
App. 55 (1994), that the present level of disability is of 
primary importance, is not applicable.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. at 125.  The Board has concluded that 
staged ratings will be applied in the present case, as set 
forth below.

Service connected was established for the veteran's PTSD in 
January 1995, effective at a 30 percent evaluation from May 
1, 1994 under Diagnostic Code (CD) 9411.  The RO subsequently 
increased the veteran's disability evaluation for PTSD from 
May 1, 1994 to 70 percent.  From August 9, 1994 to November 
30, 1994, the veteran had a 100 percent rating for a period 
of hospitalization.  From December 1, 1994 to November 15, 
service connection was established at a 70 percent 
evaluation.  A 100 percent evaluation was in effect from 
November 16, 1995 to January 31, 1996.  Service connection is 
presently established at a 70 percent evaluation and the 
evaluation has been effective from February 1, 1996.  The 
Board will not analyze the periods during which the veteran 
already had a total evaluation for the purposes of this 
decision because the veteran cannot receive a higher rating 
for his PTSD during these periods.  Thus, a discussion of his 
PTSD symptoms during those periods of 100 percent evaluations 
for PTSD would be moot.

Under the criteria in effect at the time the veteran 
initiated his appeal for his initial PTSD rating, the 
principle of social and industrial inadaptability was the 
basic criterion for rating disability from the mental 
disorders.  This principle contemplated those abnormalities 
of conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).  Assessment of 
the severity of the disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  The VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).

Under the provisions of 38 C.F.R. Diagnostic Code 9411, 
considered in the evaluation of psychoneurotic disorders at 
the time the veteran initiated his appeal, a 70 percent 
rating was assigned when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; when 
there was totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9411 (1996).  In order for the veteran to be awarded a 100 
percent schedular evaluation under Diagnostic Code 9411, he 
must be totally isolated in the community, or exhibit totally 
incapacitating psychoneurotic behavior equating to a profound 
retreat from mature behavior, or be demonstratively unable to 
obtain or retain employment.  He only need meet one of these 
criteria.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

PTSD from May 1, 1994 to August 8, 1994

According to a psychosocial assessment report of October 
1994, the veteran believed that he used alcohol and drugs as 
a way to cope with his overpowering stress issues.  The VA 
social worker reported that the veteran had memory and 
concentration problems.  Loud noises continued to exacerbate 
and cause a hypervigilent response.  The social worker 
reported that the veteran would need ongoing therapy and 
intense individual and group treatment.  His condition was 
considered to be of such severity to have profound social and 
industrial impairment.

Although this is the only medical evidence associated with 
the claims file for this time period, the Board concludes 
that a 70 percent evaluation more closely approximates his 
social and industrial impairment resulting from his PTSD 
during this time.  Although the veteran had memory and 
concentration problems, there is no definitive indication 
that this is due to his PTSD, rather than his use of drugs 
and alcohol.  He stated that drug and alcohol use was 
secondary to his PTSD, but the medical evidence does not 
clinically record that this is the case.  The veteran had 
profound social and industrial impairment, but the October 
1994 report does not constitute evidence of a gross 
repudiation of reality and virtual isolation in the 
community.  The collective evidence for this time does not 
show that the veteran exhibited one of the criteria as 
outlined by Johnson v. Brown, 7 Vet.App. 95 (1994).  In other 
words, the veteran's concentration and memory problems, 
coupled with his hypervigilant responses during this period, 
do not amount to sufficient impairment to warrant a total 
evaluation for PTSD.  Thus, the Board finds that the 70 
percent rating from May 1, 1994 to August 8, 1994 
appropriately reflects his PTSD symptomatology.

Moreover, there is no indication that his PTSD kept him from 
achieving or maintaining substantial employment during those 
months.  Even though the veteran was not employed at the 
time, it is reasonable that his physical limitations played a 
role in his unemployment, and there is no documentation that 
the social worker was even aware of the injury or that he 
reviewed the claims file.  The veteran fell out of a tree 
while pruning it and he suffered serious damage to his 
musculoskeletal system in August 1984.  He received social 
security payments as a result.  The criteria outlined before 
November 7, 1996 emphasize clinical evidence as reported by 
medical professionals; the social worker did not address the 
effect that the August 1984 injury had on his employability, 
as opposed to his PTSD.  In any event, there is no medical 
evidence that his PTSD caused him an inability to keep a job 
during these months.

PTSD from December 1, 1994 to November 15, 1995

The Board finds the report of a VA psychologist from a week 
before the period in question to be probative despite its 
slight prematurity.  The November 23, 1994 report 
nevertheless carries some weight because the record does not 
contain any indication that the veteran's PTSD symptoms 
changed significantly between November 23, 1994 and December 
1, 1994.  Thus, a discussion of this report still has 
probative value with regard to the present determination 
before the Board.

According to this report, the veteran had found it difficult 
to trust people and form relationships with others.  He could 
quickly move into a state of hyperarousal, followed by a 
fight or flight behavior, which interfered with forming 
relationships and maintaining employment.  The veteran's PTSD 
symptoms became more frequent and severe during the 
anniversary times of his traumatic experiences in Vietnam.  
The PTSD, which he had as a result of his experiences in 
Vietnam, was chronic and had resulted in an impairment in his 
ability to form relationships, to interact socially with 
others, and to find or keep steady employment.

Although drug rehabilitation records from the VA Medical 
Center Coatesville between October 24, 1995 and November 16, 
1995 do not directly concern the veteran's PTSD, the records 
indirectly address his PTSD symptoms, and the Board will 
address them in reference with this time frame.  The records 
show that the veteran had alcohol and drug dependence 
(cocaine in particular), in addition to his PTSD.  They also 
reflect that the veteran was twice divorced and that he was 
unemployed.  Other evidence of record shows that the veteran 
had been unemployed since falling out of a tree in August 
1984.  The veteran verbally affirmed his belief that his 
alcohol and drug dependencies were largely a response to and 
an attempt at minimizing his PTSD symptomatology.  The 
veteran also indicated that the PTSD symptoms were so severe 
that they caused the dissolution of two of his previous 
marriages.  He stated intermittently during the therapy 
sessions that he often became angry, violent, and 
destructive.  The veteran was accepted into a PTSD program at 
the conclusion of the substance abuse program.

After reviewing these records, the Board finds that the 
psychiatric evidence collectively shows that the veteran was 
unable to hold a job because in many situations he would have 
fight or flight behavior which chronically impaired his 
ability to function in occupational environments.  The VA 
examiner reported that the veteran's PTSD manifested a 
chronic impairment in his ability to keep a steady job.  
Although no Global Assessment of Functioning (GAF) score has 
been offered during this time period, the Board finds it 
probative that the VA examiner in November 1994 used language 
indicative of commonly accepted principles of mature behavior 
as referenced by the criteria before November 7, 1996.  
Although the record is unclear in whether the veteran was 
totally isolated from the community during this time, he need 
only meet one of the criteria as outlined by the Court in 
Johnson, supra.  As such, the Board concludes that for the 
period between December 1, 1994 and November 15, 1995, a 100 
percent evaluation is warranted for PTSD.

PTSD from February 1, 1996

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorder was changed, 
effective November 7, 1996.  See Fed. Reg. 52, 695 (1996) 
(codified at 38 C.F.R. § 4.130).  In Karnas v. Derwinski, 1 
Vet.App. 308 (1991), the U.S. Court of Appeals for Veteran's 
Claims (Court) held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet.App. 461, 465-67 (1997).  
However, the Board notes that the new rating criteria 
regarding mental disorders do not have retroactive 
application prior to November 7, 1996.  See 38 U.S.C.A. 
§ 5110(g).  In any event, the Board is of the opinion that 
because of the favorable disposition under the old criteria 
regarding this period, the veteran's claim can be resolved 
for this period under the criteria in effect prior to 
November 7, 1996.

The medical evidence reflects that the veteran was 
participating in VA outpatient treatment in February 1996 and 
a progress note shows that he was not suicidal during 
treatment and he did not seem depressed.  He reported that he 
was attempting to stay away from drugs and alcohol.  The 
examiner indicated that the veteran was alert and oriented 
times three, and that his memory was intact.  A VA examiner 
in March 1996 believed that the veteran had some unresolved 
anger toward some of the other group members, but the anger 
had not yet manifested itself.

According to a mental disorders examination report of May 
1996, the veteran complained of sleep disturbance and he had 
nightmares at least once a week.  Subjectively, he reported 
that he had a bad temper and that he had been arrested for 
fighting.  He said that he had no friends and he stayed to 
himself.  He indicated that he felt depressed, especially 
since his wife had died from an overdose in April 1996.  
Objectively, the veteran gave relevant answers and he was 
coherent.  He was rather withdrawn, but he did not have any 
frank psychotic symptoms.  The veteran's affect was depressed 
with guilty feelings.  He was oriented, but he had a poor 
memory and he could not concentrate.  His insight and 
judgment were fair.  The VA examiner diagnosed PTSD and he 
assessed the veteran with a GAF of 55.

The veteran testified at a September 1996 RO hearing that he 
avoided crowds and his daughter bought all of his groceries 
and she did the basic house shopping.  He said he lived with 
his daughter and her three children.  He also indicated that 
he had a poor memory, and that his own three children were 
living with his sister.  The veteran felt responsible for the 
death of his cousin in Vietnam because he helped convince the 
cousin to join the Army.  The veteran indicated that he slept 
for a maximum of four hours each night, and he said that he 
had no friends and he never socialized.  He also reiterated 
that he was seeking a 100 percent evaluation for his PTSD.

According to a Pennsylvania Bureau of Disability 
Determination report of October 1996, the veteran spent most 
of his time in his room and he rarely went out of his house.  
The veteran denied that he had friends and he had significant 
sleep disturbance.  He had last worked with the Salvation 
Army in 1993 to 1994 during the holidays of that year 
collecting contributions at the Red Kettle.  From January 
1983 to August 1983, the veteran worked for a private company 
as a tree pruner, but he lost that job after an accident.  
The Board notes that other evidence associated with the 
claims file reflects that the veteran was injured in August 
1984, rather than August 1983, but this discrepancy is 
insignificant in terms of deciding the merits of the current 
benefit sought on appeal.  The longest job the veteran had 
after his service was as working as a special policeman for 
the Smithsonian Institute in Washington, D.C.  On mental 
status examination, the veteran was readily hostile, very 
negative, and somewhat suspicious.  He "exploded" on word 
and proverb cognitive recognition questioning.  The private 
examiner diagnosed a history of PTSD secondary to service 
during the Vietnam War, multiple substance abuse, and 
paranoid personality disorder with dysthymia.

The veteran was admitted to the VA Medical Center (VAMC) 
Coatesville, Pennsylvania, from between May 14, 1998 to May 
27, 1998.  The discharge summary reflects that he had a long 
history of drug and alcohol abuse, and he was homeless on 
admission.  Psychological assessment revealed no bizarre or 
delusional material, hallucinations, or frank paranoia.  The 
veteran had mild hypervigilance.  He complained of difficulty 
sleeping and he was given medication.  A PTSD consult 
revealed that he had night sweats, nightmares and intrusive 
memories, and he was to be transferred to the PTSD program 
upon his discharge from the hospital.

The veteran was further hospitalized at the VAMC Coatesville 
from June 1, 1998 to June 24, 1998 because of his psychiatric 
disorders.  His GAF on admission was 35, and he presented 
intrusive recollections and nightmares of traumatic combat 
experiences, distress at exposure to trauma reminders, 
efforts to avoid situations, thoughts or feeling associated 
with trauma, diminished participation in significant 
activities, feelings of detachment from others, sleep 
disturbance, irritability and anger, difficulty 
concentrating, hypervigilance, and a depressed mood.  The 
veteran's PTSD was treated with individual and group 
psychotherapy, chaplains group, work restoration therapy, and 
recreational therapy.  His intrusive thoughts and nightmares 
decreased along with distress at reminders of his 
experiences.  He was also given medication and his mood 
stabilized.  He did not have suicidal or homicidal ideation 
during this period of hospitalization, and his GAF on 
discharge was 50.

After his discharge from the VAMC Coatesville, the veteran 
was transferred to the VAMC Bath, New York, where he resided 
in the domiciliary beginning in June 1998.  The veteran was 
oriented to Substance Abuse Services and he was assigned an 
addiction therapist on admission.  The veteran had chronic 
grief over his wife's death of an overdose in 1993.  On 
mental status examination in July 1998, the veteran was 
logical, oriented, and relevant in discussing his history.  
He reported sleep disturbance and nightmares and he described 
his energy level as "hyper."  The veteran hoped to take 
classes in graphic arts and apparently he was transferred to 
a facility in Buffalo, New York sometime in September 1998.  

The veteran underwent a VA examination in March 1999 which 
showed that he had experienced "tremendous difficulties 
adjusting since his time spent in Vietnam."  The examiner 
reported that the veteran was suffering from severe PTSD and 
he was taking medications as a result.  The examiner stated 
that the veteran's physical injuries kept him from working, 
but his PTSD would have severely limited his employment 
potential in any event.  As the result of the veteran's PTSD, 
he could not function in any job capacity and his PTSD was 
"restrictive enough to limit his ability to perform in any 
capacity."

An April 1999 letter from the Vet Center in Buffalo, New York 
shows that the veteran had reported many of the same PTSD 
symptoms at that time.  He also said that Asians made him 
nervous, especially if they were close to him and spoke in 
their native languages.  The veteran was hypervigilant and he 
had been having sleep disturbance.  According to the therapy 
counselor, PTSD was affecting his life on a daily basis.

The veteran was again hospitalized from June 21, 1999 to July 
16, 1999 and PTSD was the only psychiatric disorder listed on 
Axis I of the diagnosis.  The veteran was having an 
anniversary of comrades being killed in Vietnam, as well as 
his cousin's death.  His GAF was 32 on admission and it was 
35 on discharge.  

The veteran has spent significant amounts of time in various 
VA hospitals for both his PTSD and his substance abuse 
problems.  His GAF scores reflect extreme amounts of social 
and occupational interference, much of which must be 
attributed to PTSD and that disorder is the only diagnosis 
made on Axis I of the latest hospital discharge report in 
July 1999 whereupon the veteran's GAF score was 35.  Other 
GAF scores associated with this time period were 55 in May 
1996, 35 on admission to VAMC Coatesville in June 1998, 50 on 
discharge in June 1998, and 32 on admittance to the hospital 
in June 1999.  The Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed., (DSM-IV), indicates that a GAF 
score of 41 to 50 reflects serious symptoms or any serious 
impairment in social, occupational, or school functioning, 
such as having no friends or unable to keep a job.  A GAF 
score of 31 to 40 reflects that the veteran's behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).

The psychiatric evidence shows that PTSD would restrict his 
ability to remain employed even in the absence of the tree 
pruning incident of August 1984.  The VA examiner in March 
1999 reviewed the record and offered the opinion that the 
veteran's PTSD was "restrictive enough to limit his ability 
to perform in any capacity."  The Board views this language 
as indicative of marked interference not only his 
occupational ability, but also with his ability to interact 
and socialize.  The veteran testified that he had no friends, 
and although he was married, two of these marriages dissolved 
through what the veteran views as a result of his PTSD 
symptoms.  The third ended in his wife's death by overdose.  
In view of the veteran's GAF scores during this period and 
the other psychiatric evidence of record, the Board concludes 
that the veteran's PTSD has rendered him demonstrably unable 
to obtain or retain employment, and that, therefore, the 
criteria for a 100 percent evaluation for PTSD have been met 
for the time period in question.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
from May 1, 1994 to August 8, 1994 is denied.

Entitlement to an evaluation of 100 percent for PTSD from 
December 1, 1994 to November 15, 1995 and from February 1, 
1996 is granted, subject to the regulations governing the 
payment of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

